UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of May 4, 2009, there were 7,538,652 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTSOF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of March 31, 2009 and June 30, 2008 3 Consolidated Statements of Operations (unaudited) for the three and nine months endedMarch 31, 2009 and March 31, 2008 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the nine months ended March 31, 2009 and March 31, 2008 5 Consolidated Statements of Cash Flows (unaudited) for the nine months ended March 31, 2009 and March 31, 2008 6-7 Notes to Consolidated Financial Statements 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results ofOperations 12 Item3 Quantitative and Qualitative Disclosures About Market Risk 27 Item4T Controls and Procedures 27 PART II — OTHER INFORMATION Item1 Legal Proceedings 27 Item1A Risk Factors 27 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 27 It Item3 Defaults Upon Senior Securities 28 It Item4 Submission of Matters to a Vote of Security Holders 28 ItItem5 Other Information 28 Item6 Exhibits 28 SIGNATURES 29 2 Table of Contents PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS March 31, June 30, 2009 2008 (Unaudited) Cash and due from banks $16,758 $5,090 Federal funds sold and other short-term investments 28,514 28,460 Cash and cash equivalents 45,272 33,550 Securities available for sale, at fair value 120,912 123,892 Federal Home Loan Bank of Boston stock, at cost 5,233 5,233 Loans held for sale 921 895 Loans, net of allowance for loan losses of $4,005 at March 31, 2009 and $3,453 at June 30, 2008 383,759 359,878 Other real estate owned 409 - Premises and equipment, net 4,507 4,330 Accrued interest receivable 1,916 2,093 Deferred tax asset 3,047 2,853 Bank-owned life insurance 9,805 9,475 Other assets 1,938 1,633 $577,719 $543,832 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $382,166 $331,441 Securities sold under agreements to repurchase 11,115 13,223 Short-term borrowings 2,500 - Long-term debt 77,592 95,477 Mortgagors' escrow accounts 822 741 Accrued expenses and other liabilities 6,455 2,502 Total liabilities 480,650 443,384 Commitments and contingencies (Note 5) Preferred stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common stock ($.01 par value, 25,000,000 shares authorized and 7,949,879 shares issued at March 31, 2009 and June 30, 2008; 7,539,391 outstanding at March 31, 2009 and 7,949,879 outstanding at June 30, 2008) 79 79 Additional paid-in-capital 77,524 77,276 Unearned compensation - ESOP (540,594 shares unallocated at March 31, 2009 and 572,391 shares unallocated at June 30, 2008) (5,406) (5,759) Unearned compensation - equity incentive plan (2,407) (2,902) Retained earnings 31,210 32,131 Accumulated other comprehensive income (loss) 171 (377) Treasury stock (410,488 shares at March 31, 2009) (4,102) - Total stockholders' equity 97,069 100,448 $577,719 $543,832 See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, 2009 2008 2009 2008 (Unaudited) (Unaudited) Interest and dividend income: Loans, including fees $5,613 $5,455 $16,917 $16,677 Debt securities 1,281 1,440 4,103 4,364 Dividends 4 86 90 471 Federal funds sold and other short-term investments 16 175 110 408 Total interest and dividend income 6,914 7,156 21,220 21,920 Interest expense: Deposits 2,089 2,401 6,584 7,710 Borrowings 859 1,142 2,883 3,325 Total interest expense 2,948 3,543 9,467 11,035 Net interest income 3,966 3,613 11,753 10,885 Provision for loan losses 300 108 1,112 274 Net interest income, after provision for loan losses 3,666 3,505 10,641 10,611 Non-interest income: Customer service fees 375 366 1,179 1,172 Gain (loss) on sales/write-downs of securities, net (178) 1 (329) 59 Gain on sales of loans, net 146 23 196 68 Increase in cash surrender value of life insurance 100 106 330 262 Other 95 65 273 169 Total non-interest income 538 561 1,649 1,730 Non-interest expense: Salaries and employee benefits 2,333 2,144 6,973 5,972 Occupancy and equipment 454 404 1,221 1,080 Data processing services 207 193 623 563 Advertising 267 166 678 748 Other general and administrative 907 715 2,417 2,061 Total non-interest expense 4,168 3,622 11,912 10,424 Income before income taxes 36 444 378 1,917 Income tax expense 93 139 198 937 Net income (loss) $(57) $305 $180 $980 Earnings per share Basic $(0.01) $0.04 $0.03 $0.13 Diluted $(0.01) $0.04 $0.03 $0.13 Weighted average shares outstanding Basic 6,724,052 7,351,698 6,861,971 7,346,560 Diluted 6,724,052 7,359,379 6,889,478 7,349,796 See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Dollars in thousands) Unearned Accumulated Additional Unearned Compensation - Other Common Stock Paid-in Compensation Equity Retained Comprehensive Treasury Shares Amount Capital ESOP Incentive Plan Earnings Income (Loss) Stock Total (Unaudited) Balance at June 30, 2007 7,949,879 $79 $77,156 $(6,148) $- $31,933 $(1,002) $- $102,018 Culmulative effect of change to initially apply FASB Statement No. 156, net of tax effect - 133 - - 133 Comprehensive income: Net income - 980 - - 980 Change in net unrealized loss on securities available for sale, net of reclassification adjustment and tax effects - 1,453 - 1,453 Total comprehensive income 2,433 Cash dividends paid ($0.09 per share) - (641) - - (641) Establishment of stock incentive plan - restricted stock - - 3,237 - (3,237) - Common stock repurchased for stock incentive plan - restricted stock - - (662) - (662) Stock-based compensation - 167 - - - 167 ESOP shares committed to be allocated (31,800 shares) - - 23 300 - 323 Balance at March 31, 2008 7,949,879 $79 $79,754 $(5,848) $(3,070) $32,405 $451 $- $103,771 Balance at June 30, 2008 7,949,879 $79 $77,276 $(5,759) $(2,902) $32,131 $(377) $- $100,448 Culmulative effect of change to initially apply EITF 06-10 - (457) - - (457) Comprehensive income: Net income - 180 - - 180 Change in net unrealized loss on securities available for sale, net of reclassification adjustment and tax effects - 548 - 548 Total comprehensive income 728 Cash dividends paid ($0.09 per share) - (644) - - (644) Common stock repurchased (410,488) - (4,102) (4,102) Stock-based compensation - - 255 - 495 - - - 750 ESOP shares committed to be allocated (31,800 shares) - - (7) 353 - 346 Balance at March 31, 2009 7,539,391 $79 $77,524 $(5,406) $(2,407) $31,210 $171 $(4,102) $97,069 See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Nine Months Ended March 31, 2009 2008 (Unaudited) Cash flows from operating activities: Net income $180 $980 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,112 274 Depreciation and amortization 520 477 Net accretion of securities (75) (31) Loss on impairment of securities 388 - Gain on sales of securities, net (59) (59) Loans originated for sale (13,127) (12,019) Proceeds from loan sales 13,297 11,647 Gain on sales of loans, net (196) (68) Increase in cash surrender value of bank-owned life insurance (330) (262) Deferred tax provision (528) 419 Employee Stock Ownership Plan expense 346 323 Stock-based compensation 750 167 Net change in: Accrued interest receivable 177 263 Other assets (714) (306) Accrued expenses and other liabilities 3,496 (1,495) Net cash provided by operating activities 5,237 310 Cash flows from investing activities: Activity in available-for-sale securities: Sales 355 20,950 Maturities and calls 26,196 38,629 Principal payments 16,392 11,960 Purchases (39,335) (38,609) Purchase of Federal Home Loan Bank stock - (626) Loan originations, net (24,993) (16,833) Premiums paid on bank-owned life insurance - (287) Purchase of premises and equipment (697) (526) Net cash (used) provided by investing activities (22,082) 14,658 (continued) See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents HAMPDEN BANCORP, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Concluded) (Dollars in thousands) Nine Months Ended March 31, 2009 2008 (Unaudited) Cash flows from financing activities: Net change in deposits 50,725 (23,183) Net change in repurchase agreements (2,108) 2,767 Net change in short-term borrowings 2,500 1,000 Proceeds from long-term debt 2,481 30,687 Repayment of long-term debt (20,366) (11,000) Repurchase of common stock (4,102) - Stock purchased for restricted stock awards - (662) Payment of dividends on common stock (644) (641) Net change in mortgagors' escrow accounts 81 27 Net cash provided (used) by financing activities 28,567 (1,005) Net change in cash and cash equivalents 11,722 13,963 Cash and cash equivalents at beginning of period 33,550 20,525 Cash and cash equivalents at end of period $45,272 $34,488 Supplemental cash flow information: Interest paid on deposits $6,584 $7,710 Interest paid on borrowings 2,615 2,995 Income taxes paid 415 122 See accompanying notes to unaudited consolidated financial statements. 7 Table of Contents HAMPDEN BANCORP, INC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of presentation and consolidation The consolidated financial statements include the accounts of Hampden Bancorp, Inc. (the “Company”) and its wholly-owned subsidiaries, Hampden Bank (the “Bank”) and Hampden LS, Inc.Hampden Bank is a Massachusetts chartered stock savings bank. Hampden Bancorp, Inc. contributed funds to Hampden LS, Inc. to enable it to make a 15-year loan to the employee stock ownership plan (the “ESOP”) to allow it to purchase shares of the Company’s common stock as part of the completion of the initial public offering.Hampden Bank has two wholly-owned subsidiaries, Hampden Investment Corporation, which engages in buying, selling, holding and otherwise dealing in securities, and Hampden
